Case 1:20%v-01488-GPG ‘Document 5 Filed 06/05/20 USDC Colorado Page 1 of 6

iE
[ .

. .
IN THE UNITED STATES DISTRICT COURT .

FOR THE DISTRICT OF COLORADO FILED
NITED STATES DISTRICT COURT
DENVER COLORADO :

Civil Actor vo \'"\No ‘Cue O\NT3 ~ GPG JUN -5 2020

i (To be supplied by the court) ‘ JEFFREY P. COLWELL

Sea, SCAT Saw Fo , Plaintiff ,

 

¥

 

i

Arial auch Oudtacs Zor:
‘Bonds et, AM Tiiston +See. -

Henbas Bosh seul besehoned
Wale Belly Here Lite: odbc | |

, Defendant(s).

 

 

r

(List each name defendant ona wear line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional |
sheet of paper with the full list of names. The names listed in the above caption must be
identical to those. contained in Section B. Do not include addresses here. )

 

i! - *

PRISONER COMPLAINT

 

 

a, . NOTICE : a

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed.with the court should not
contain: an: individual’ s full social security number or full birth date; the full name of a person
known .to be a minor: or a complete financial account number. A’filing may include only: the
last four digits ofa social security number; the year of an individual’s birth; ‘a minor’s initials;
and the last four digits of a financial account number. . ; ‘

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 

 

 
Case 1:204¢v-01488-GPG Document 5 Filed 06/05/20 USDC Colorado Page 2 of 6

 

j
A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be '
served by fi ling a notice of change of address. Failure to keep a current address on file with the
court may a in dismissal of your case.

(Wernd SPST Gov AOTC 2.734 & LeSveqas

(Name, prisoner identification number, and complete mailing address)

\ .
aloralle Spite Cols red o SOX r
(Other ond by whith yo lave been known)

Indicate whether you are a prisoner or other confined person as follows: (check one)

 

K Pretrial detainee

Civilly Committed detainee
Immigration detainee

Convicted and sentenced state prisoner
Convictéd and sentenced federal prisoner

XK Other: (lease explain) Anais ing Senihener es July ¢ th 2o20

 

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. if
more space is needed, tse extra paper to provide the information requested. The additional ‘
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: ‘Un stéd yesh Awaols td Ot Leuss feel Becht

(Name, job title, and complete mailing-address)

Cheers Ofetalec’s 720 We Mac Sacto eto §
ued» Ch oredo $(00%

At the time the claim(s) in this Poypraint a arose, was this defendant acting under
color of state or teteest law? es No (check one). Briefly explain:

Bork Beals Recovery / tub Boum, |

ti: delbers
on 1 is being sued i in Giyher Tu and/or 1 capacity

 

 
 

Agi Angds Arvl

* (Name, job title, and ome matting, address)

S:7720 Mimatn Suth Y¥

\e F\00%3
| Af the time the ans in this Figs arose, was this defendant acting under
color of state or federal law? es _'__ No (check one). Belly explain: 5

Aged shu, Bornclye Harchere td

| ve. covery

| Defendant 2 is being sued in nist Arciviual and/or (/ official capacity.

    

 

St % (oog
, At the time the claim(s) s be Ce ols arose, was this defendant acting under
color. of state or ‘ede law? “ Yes No (check one). Briefly explain: -

Masishieg Arigels teed dud lads OS.

af 3S, m oy
is being sued‘i

 

 
      

individual and/or Lotficial capacity.

C. JURISDICTION

va Federal legal basis for your claim(s): (check all that apply)

vs 42 USC. § 1983 > (State, county, and municipal defendants)

_____ Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U. S. 388 (1971)
, (federal défendants

 

Other: (please idamify)

 
Case 1:20#cv-01488-GPG Document5 Filed 06/05/20 USDC Colorado Page 4 of 6

 

D. STATEMENT OF CLAIM(S)

State élearly and concisely every.claim that you are asserting in this action. For each claim, ,
specify the right that allegedly has been violated and state all facts that support your claim,
including thé date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in eich claim, and the specific facts that show how each person was involved in each
claim. You do not need to Cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that, ©
' claim or to assert the additional claim(s). Please ‘indicate’ that additional paper is attached and.
label the additional pages regarding the statement of claims as “D. ‘STAT. EMENT OF CLAIMS.”

"CLAIM ONE: ILecessiv Use ot | Mader 4 “Deadly
support ‘facts: (Jos Shot | ON Le bua 7 Lark othe

cower ourty (OA s
pan Weer $ $ a Chagos he “heed

We a i
Slamed do He" Oy Ne
patil ules voce ee frker So Ther! / ,

, eck totalliig

ae COSA wld cadiors Checks ;

fee fi casheer|ch Ae/cel Phove Valaect i ee oe

S- “120° blr oot nee ble Seridce, ane (
Lheck Nowe me Ptes/ fo ot ‘the |

on Bord $ attize WAS |

Caslies ches P8520. ve

 
 
 

“Angels Act syle
My cet roo poe Ugo Blo». Oo o4noo.e.

| | $12 709.00 Jad laced)
roh oie fee ot Fah Acco Ee 4

 
Case 1: au rd i GPG Document5 Filed 06/05/20 USDC Colorado Page 5 of 6

XS - Med drial

fet Me ctor Ma Awe
tte Mead hale, by. wetther enti

mab vics LAWSUITS ,

Have you ever filed a la uit, other than this lawsuit, in any federal or state court while you
were incarcerated? {~~ Yes ___ No (check one).

If your answer is “Yes,” complete this section of the form. If you have filed more than one
previous lawsuit,. use additional paper to provide the requested information for each previous
lawsuit. Please indicate that additional paper is attached and label the additional pages
regarding previous lawsuits as “E: PRE VIOUS LAWSUITS.”

Name(s) of defendant(s): T; 2) Cy-2) (or recht ww ol . | others, ’

»Docket number and court: Oth Ccr cor Larter / OSsd, TH. S Tear

Excessile Use al Ore e.

 

Claims raised: -

 

Disposition: (is the’ case still pending? ~~ «
has it been dismisséd?; was relief granted?) Desa cJ4 ro! As Mast.
j

Reasons for dismiss if dismissed: UJ N Kel é wd : sto woof.

ty
4

’ we als * \ +
t Result on appeal, if appealed:

é i.
a Dispesitiay Septenker d(th pool,
_¢ \
F, ADMINISTRATIVE REMEDIES

WARNING: Prisoners must exhaust administrative remedies before filing an‘action in federal *

court regarding prison conditions. See 42U S.C. § 1 997e(a).. ‘Your case may be dismissed or
judgment entered againsi you if you have not exhausted administrative remedies.

Is there aan at the institution in which you are confined?
Yes ___ No (check one) .

i ° 4

\
Did you oe administrative remedies?
, i
_¥ Yes___ No cnet one),

  
¥
i *

 

G. REQUEST FOR RELIEF +

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify ihe relief you are requesting, use extra paper to request relief. Please indicate that
additional Paper is attached and label the additional pages regarding relief as “G.. RE QUEST
FOR RELIEP.”

L, Weds \S\e too peckeve wy LS, Léberty apr
“pastice ber AtL presfterekh 29 well as the,

’ cen ovsanthye Janagie ® to, Oy 980+ #0 pre Detrdaatt
3,. Prt Dar Dare.ges s Horo. go ov At of well e defedert

H: mii Nameges / Cosd- Wweaes et. Tope. oo Ph eles
as the Le aoa Ue Sada ys
Winadever vor fos of aoe

Corn ore ses |
PLAI TIFF’S AGN \TURE

I declare undetlpenaty of perjury y that I am the plaintiff i in this action, that I have read this

complaint, -and' that the information in this complaint i is true “and correct. See 28 USS. 'C. § 1746;' -
18 ULS.C. § 1621. , ,

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such a to harass, cause unnecessary delay, or needlessly increase the cost of litigation;

(2) is supported ‘by existing law or by a nonfrivolous argument for extending or modifying

existing law; (3)ithe factual contentions have evidentiary support or, if specifically. so identified,

‘will likely have ‘evidentiary support after a reasonable opportunity for further investigation or

. discovery; and @ the complaint otherwise’ complies With the requirements of Rule 11:

   

aintiff’s sae

(Date)

 
